DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 7/11/2022. Claims 1, 3-5, 7-9, and11-12 are pending in the case. Claims 1, 5, and 9 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheng et al. (US 2015/0334222 A1, hereinafter Cheng) in view of Hubert et al. (US 11079995 B1, hereinafter Hubert).

As to independent claim 1, Cheng teaches an editing method, applied to a mobile terminal, wherein the mobile terminal comprises a screen (Fig. 1); and the method comprises: 
receiving a first input by a user for the first screen, wherein a thumbnail object of at least one to-be-operated object is displayed on the first screen (Fig. 1 a user enters the batch selection mode to choose the SMS that need to be deleted - this implies the user selects edit button or make any type of input to enter the batch selection mode); 
controlling, in response to the first input, the thumbnail object of the at least one to-be- operated object to be in an editable state (Fig. 7A shows the SMS to be deleted are checked and are in an editable state); 
receiving a second input by the user for a first target thumbnail object in the editable state on the first screen (“the user can view the short message that wants to be deleted through the shortcut entrance and check the short message after confirmation to prevent the short message being mistakenly deleted. As shown in FIG. 7B, the user clicks the option “viewing details” of a short message of a contact “Wang San”; and a message viewing interface is displayed on the terminal to display the short message from “Wang San”, paragraph 0099); and
displaying, in response to the second input, a first target to-be-operated object corresponding to the first target object on the screen (a short message of a contact “Wang San” is popped up as shown in Fig. 7B); and 
after the displaying, in response to the second input, a first target to-be-operated object corresponding to the first target thumbnail object on the screen, the method further comprises:
receiving a third input by the user for a second target thumbnail object in the editable state on the first screen (“the user returns to the batch selection interface and clicks the option “Delete” to delete all short messages which have been checked.” Paragraph 0103 - examiner note that according to applicant’s spec. [0032] - the second target thumbnail object and the first target thumbnail object may be a same target thumbnail object, or may be different target thumbnail); and 
 	performing, in response to the third input, a preset editing operation on a second target to-be-operated object corresponding to the second target thumbnail object (“the user returns to the batch selection interface and clicks the option “Delete” to delete all short messages which have been checked.” Paragraph 0103).
Cheng does not appear to expressly teach an editing method, applied to a mobile terminal, wherein the mobile terminal comprises a first screen and a second screen;
displaying, in response to the first input, a first target to-be-operated object corresponding to the first target object on the second screen.
Hubert teaches an editing method, applied to a mobile terminal, wherein the mobile terminal comprises a first screen and a second screen (Fig. 5A, device 500 has two touch-sensitive display screens 504-1 and 504-2);
displaying, in response to the first input, a first target to-be-operated object corresponding to the first target object on the second screen (Thumbnail 601-1 has the current focus on touch screen 504-2 (indicated by the dashed-line border in FIG. 6A and the electronic device 500 concurrently displays the image corresponding to thumbnail 601-1 in display area 602 on touch screen 504-1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng to comprise wherein the mobile terminal comprises a first screen and a second screen;
displaying, in response to the first input, a first target to-be-operated object corresponding to the first target object on the second screen. One would have been motivated to make such a combination to increase in productivity.

As to dependent claim 3, Cheng teaches the editing method according to claim 2, Cheng further teaches wherein the performing a preset editing operation on a second target to-be-operated object corresponding to the second target thumbnail object comprises: 
performing a delete operation on the second target to-be-operated object corresponding to the second target thumbnail object (clicks the option “Delete” to delete selected short messages in Fig. 7 and 8). 
 
As to dependent claim 4, Cheng teaches the editing method according to claim 1, Cheng and Hubert further teaches wherein in the case that a to-be-operated object is a short message, the thumbnail object is a thumbnail comprising at least partial content of the to-be-operated object (Cheng - preview of message  displayed in Fig. 7A);  or in the case that a to-be-operated object is a picture, the thumbnail object is a thumbnail of the to-be-operated object (Hubert – the object to be edited is picture, the thumbnail object 601 is the thumbnail of the picture as shown in Fig. 6A) 

	Claims 5, 7-8 reflect a mobile terminal embodying the limitations of claims 1, 3-4 and therefore the claims are rejected under similar rationale.

Claims 9, 11-12 reflect a non-transitory computer storage medium embodying the limitations of claims 1, 3-4 and therefore the claims are rejected under similar rationale.

Response to Arguments
Applicant’s arguments/amendments with respect to the order in which editing operation is performed in the amended claim 1 have been considered and appeared to change the scope of claim 1.  
Applicant’s prior art arguments have been considered but are moot in view the new grounds of rejection presented above. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. US 20100182265 A1 – In FIG. 7, the mobile terminal displays a plurality of images or icons associated with images on the first touch screen 110. The mobile terminal displays an edit area 126 and an edit tool area 128 on the second touch screen 120 for editing one of the images listed on the first touch screen 110. An image editing function may be activated on the second touch screen 120 by selection of a menu. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171